Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner notes that claim 20 has been amended by Applicant (Amendment on 09/16/2021).

Double Patenting Considerations:
U.S. Pat. No. 11,140,154:
The claim language of ‘154 does not contain a user validation request (and other detailed steps) as seen in the independent claim language of the present Application.
U.S. Pat. No. 10,749,678:
The claim language of ‘678 does not contain linking the first token to a second token in a second token chain (and other detailed steps), as seen in the independent claim language of the present Application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Venkatram Pepakayala on 12/17/2021.

The application has been amended as follows:
before “token” (claim 1, line 10, second instance) insert --  first  --;
before “additional” (claim 5, line 2) insert --  the  --;
before “additional” (claim 7, line 2) insert --  the  --;
before “additional” (claim 8, line 2) insert --  the  --;
before “token” (claim 12, line 1) insert --  first  --;
before “token” (claim 14, line 7, second instance) insert --  first  --;
before “token” (claim 20, line 7, second instance) insert --  first  --;


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	A computing platform, comprising:
at least one processor;
a communication interface communicatively coupled to the at least one processor; and
memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:

generate, based on the received user information, a first token corresponding to the first user, wherein generating the first token comprises assigning the first token to an assignee;
store, in the memory, the first token, wherein the storing comprises storing the first token in a first token chain corresponding to the first user, and linking the first token to a second token in a second token chain corresponding to a second user;
transmit, via the communication interface and to a user token device corresponding to the first user, the first token and the second token;
receive, via the communication interface and from a source, a user validation request, wherein the user validation request comprises an indication of the source;
generate a token request, wherein the token request indicates that the user token device is to transmit one or more tokens assigned to the source; and
transmit, via the communication interface and to the user token device, the token request.

Independent Claim 14:
14.	A method, at a computing platform comprising at least one processor, a communication interface, and memory, the method comprising:

generating, based on the received user information, a first token corresponding to the first user, wherein generating the first token comprises assigning the first token to an assignee;
storing, in the memory, the first token, wherein the storing comprises storing the first token in a first token chain corresponding to the first user, and linking the first token to a second token in a second token chain corresponding to a second user; and
transmitting, via the communication interface and to a user token device corresponding to the first user, the first token and the second token;
receiving, via the communication interface and from a source, a user validation request, wherein the user validation request comprises an indication of the source;
generating a token request, wherein the token request indicates that the user token device is to transmit one or more tokens assigned to the source; and
transmitting, via the communication interface to the user token device, the token request.

Independent Claim 20:

receive, via the communication interface, user information corresponding to a first user, wherein the user information comprises information determined using one or more sensor systems;
generate, based on the received user information, a first token corresponding to the first user, wherein generating the first token comprises assigning the first token to an assignee;
store, in the memory, the first token, wherein the storing comprises storing the first token in a first token chain corresponding to the first user, and linking the first token to a second token in a second token chain corresponding to a second user; and
transmit, via the communication interface and to a user token device corresponding to the first user, the first token and the second token; and
receive, via the communication interface and from a source, a user validation request, wherein the user validation request comprises an indication of the source;
generate a token request, wherein the token request indicates that the user token device is to transmit one or more tokens assigned to the source; and
transmit, via the communication interface and to the user token device, the token request.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/